Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00021-CV

                              In the Interest of L.T. ET AL, Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA01683
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

DISMISSED FOR LACK OF JURISDICTION

           On January 9, 2018, Associate Judge Charles Montemayor signed an order terminating

Appellant’s parental rights to her children. On January 10, 2018, Appellant filed a notice of appeal.

On January 11, 2018, Appellant timely filed a request for a de novo hearing to the referring court.

On March 7, 2018, Appellant filed a Withdrawal of Notice of Appeal, stating that because the de

novo hearing is currently pending in the trial court, no final order has been entered in this case.

           Generally, an appeal may be taken from a final judgment only. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 196 (Tex. 2001). Because Appellant filed a request for a de novo hearing,

Appellant’s notice of appeal is premature as there is no final judgment in the underlying case. See

C.R.-A.A., 2016 WL 6238327, at *1 (“[A]n associate judge’s recommendation is not a final,

appealable order when a request for a de novo hearing is timely filed.”).
                                                                                  04-18-00021-CV


       Accordingly, we conclude this court does not have jurisdiction over Appellant’s attempted

appeal. We grant Appellant’s motion to withdraw the notice of appeal, and we dismiss this appeal

for lack of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We deny any other pending motions

as moot.

                                                PER CURIAM




                                              -2-